Citation Nr: 1215270	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for lumbar strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esquire


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 13, 1978 to April 15, 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's disability rating for his lumbar strain to 20 percent as of the date of his claim.  

The issue of TDIU entitlement has been raised by the record during the pendency of the Veteran's appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that his service-connected back disability had worsened since his most recent examination in May 2008.  The Veteran indicated that he had daily pain, locking and muscle spasms in his back, and pain which radiated into his legs.  He indicated that he could no longer work and received disability benefits from the Social Security Administration. 

While Social Security Administration records are not controlling for VA determinations, as it appears that his service-connected lumbar spine disability contributes to his limitations, these records may be relevant.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When the VA is put on notice of the existence of Social Security Administration records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The RO should obtain a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination.

In addition, as the Veteran has contended that his back disability has worsened since his most recent examination in May 2008, he should be afforded a VA examination to determine the current nature and severity of his service-connected back disability, to include whether there are any neurological abnormalities in his lower extremities which are related to his lumbar spine disability.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  A Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In rendering the opinion, the examiner must take into account these provisions.

The Court recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue. If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In the present case, the Board finds that the evidence reasonably raises the question of whether the Veteran's service-connected back disability renders him unable to obtain or sustain gainful employment.  It was noted at his May 2008 VA examination that the Veteran had been employed as a truck driver, but that he had been laid off and had not worked in one to two years.  The examiner found that the Veteran's service-connected back disability had significant effects on his occupation, as it presented problems with lifting and carrying, weakness, fatigue, and pain.  At an October 2010 private evaluation of the Veteran's service-connected back disability, it was noted that the Veteran would need employment where he could shift at will from sitting, standing and walking, and that he would need to take hourly breaks for 15 minutes at a time.  As the evidence of record reflects that the Veteran was employed as a truck driver, it appears that the Veteran's service-connected back disability would substantially impair, if not preclude, future employment consistent with his background and training.  

As the Board has determined that a claim for TDIU has been raised by the record, it now has jurisdiction over the issue and finds that the following development is necessary.

As an initial matter, on remand, the AOJ should send a notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.

In addition, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Based on the evidence of record, the Board finds that an examination is necessary to determine whether the Veteran's service-connected disabilities render him unable to obtain or sustain gainful employment.

Thereafter, the AOJ should adjudicate the Veteran's claim for a TDIU, based upon the disability rating assigned after consideration of his claim for an increased disability rating for his service-connected lumbar strain.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).

Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

If, after adjudicating the Veteran's service connection claim, he does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should refer the claim for TDIU to the Director, Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that informs him of the information and evidence required to substantiate a TDIU claim.  The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.  See M21-1MR, IV.ii.2.F.25.i.

3.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records and/or responses received should be associated with the claims file.

4.  Schedule the Veteran for an examination to determine the current severity of his service-connected lumbar spine disability, including any associated neurological impairment.

The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.

Complete ranges of lumbar spine motion should be reported in degrees.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of neuropathy due to the service-connected disability, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any periods during which intervertebral disc syndrome has require bed rest prescribed by a physician.

The rationale for all opinions should also be provided.

5.  Schedule the Veteran for a VA examination to address the matter of a TDIU rating. 

The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent or greater probability) that his service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational experience. 

The rationale for all opinions should also be provided.

6.  After completion of the above, the AOJ should readjudicate the appellant's increased rating claim for his lumbar strain.  Then, the AOJ should adjudicate the Veteran's TDIU claim, based on his disability ratings after his increased rating claim has been decided.  If the Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should refer the claims for a higher rating for service-connected right shoulder disability and TDIU to the Director of Compensation and Pension Service for TDIU for an extra-schedular consideration under 38 C.F.R. § 4.16(b).

7.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case, reflecting consideration of any new evidence and all pertinent law and regulations.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


